Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Stephen Blane Fultner, Appellant                      Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 14-
No. 06-16-00045-CR         v.                         0307X).     Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by striking the
assessment of attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Stephen Blane Fultner, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED NOVEMBER 4, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk